Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2021 has been entered.

The instant application having Application No. 14/539,261 has 1-3 and 6-8 claims pending in the application filed on 11/12/2014; there are 3 independent claims and 3 dependent claims, all of which are ready for examination by the examiner.  

Response to Arguments

This Office Action is in response to applicant’s communication filed on June 10, 2021 in response to PTO Office Action dated November 14, 2020.  The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.



35 U.S.C. §103 Rejections

Applicant's arguments filed on 06/10/2021 with respect to the claims 1-3 and 6-8 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al (US Patent 6137493) in view of Li et al (US PGPUB 20150023577) and in further view of Chono Tomoaki (US PGPUB 20120065499) and Nakao et al (US Patent 5664064). 

As per claim 1:
Kamimura teaches:
“A data search apparatus comprising” (Col 1 Lines 16-22 (data search apparatus including)) 
“a memory configured to store a three-dimensional (3D) model” (Col 10 Lines 25-35 and Col 15 Lines 55-57 (various types of data is stored in data storage area of main memory including positional information and a value for a graphic where the graphic refers to a three-dimensional))
“and a processor configured to execute a process including” (Col 13 Lines 9-12 (the present invention is implemented on a computer, and the individual functions of the embodiments are achieved through specific procedures (program) which controls the computer))
“division data corresponding to each of a plurality of second regions obtained by dividing a first region including the 3D model at a division position of each axis of the first region to make a number of physical amount set points included in each second region equal ” (Col 4 Lines 42-44, Col 6 Lines 27-32 and Col 6 Lines 44-54 (division of a plurality of sets of multidimensional data, managing area divisions with a tree that is based upon division by 2n and by dividing so that each area will be of equal size, the space may be divided through leaf division by cyclically selecting dividing axis and division of areas is performed to ensure that the number of sets of data in each area is equal))
“storing in the memory, the division data for each of the plurality of shapes” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 4 Lines 22-30 (division is performed recursively until the number of sets of data included in every divided area is equal to or smaller than P, and this process is stored in memory and the graphic data consists of various lengths, areas, volumes or shapes))
“which division data corresponding to a second region, of the plurality of second regions, including the designated position includes” (Col 7 Lines 1-8 (dividing a first area within said specific area into second areas and 3allocating said sets of multidimensional data to said second areas, if said division condition is determined to be satisfied))
“and storing the first division data for the first shape in the memory” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 6 Lines 57-58 (dividing a first area containing sets of multidimensional data and storing in memory)).
Kamimura does not EXPLICITLY teach: generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape.
However, Li teaches:
 “acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points” (Paragraph (0070), Paragraph [0087], Paragraph [0090] and Paragraph [0160] (a preliminary segmented region is obtained in combination with the region of interest selected by the operator, the obtained borders of the slices are accumulated in the 3D data to represent as a curved surface and determining the physical properties of the region by utilizing the computer technology (memory)  ))
“wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated” (Paragraph [0082] (a series of slices of a medical image is divided into a series of circular regions which are mutually overlapped, as small sub-regions covering a region to be analyzed)).
Also, Chono teaches:
“generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model” (Paragraph [0011] and Paragraph [0086]) (in the case where different three-dimensional medical images are used for calculating the cardiac function evaluation value and myocardial infarction rate, a correspondence relationship of anatomical positions of the hearts in the respective three-dimensional medical images is determined whereby the three-dimensional image of the motional internal organ can be divided into plural regions and the movement amount may be calculated by using the time variation of the measurement value))
“calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model” (Paragraph [0011]) (the motion states of the plural regions are calculated by the region-of-interest setting unit of a three-dimensional image, at least one region of the plural regions is specified on the basis of the calculated motion states))
“storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes” (Paragraph [0039] and Paragraph [0046]) (the storage unit has a storage medium such as a semiconductor memory which stores the Region Of Interest (ROI)/measurement value and the ROI/measurement value calculator measures the size and motion of ROI, the motional internal organ))
 “generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress” (Paragraph [0011]) (a three-dimensional image containing a motional internal organ region in the medical image is constructed or generated by the three-dimensional image constructing unit))
“calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal” (Paragraph [0013]) (the three-dimensional image of the motional internal organ can be divided into the plural regions on the basis of the predetermined region dividing criterion, the motion states of the plural regions can be calculated every region, and a region whose motion state is different from the motion states of the other regions))
“calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position” (Paragraph [0081], Paragraph [0083] and Paragraph [0086] calculating, at a predetermined time, an evaluation value that represents (the movement amount may be calculated by using the time variation of the measurement value which can be measured as variation value) a ratio of a difference between a first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position (the ROI/measurement value calculator measures the motion of each cardiac muscle fraction and automatically sets ROI on the basis of the a cardiac muscle fraction where the ROI/measurement value calculator calculates statistical values such as an average value, a variance value, a median value, ratio etc. from the motion speed every plural cardiac muscle fractions and the ROI/measurement value calculator automatically sets the region corresponding to the peculiar region information position information as ROI))
“the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition” (Paragraph [0011] and Paragraph [0012]) (the three-dimensional image of the motional internal organ can be divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions can be calculated every region (first and second region), a region whose motion state is different from motion states of the other regions, specifying at least one region out of the plural regions on the basis of the calculated motion states and setting as a region of interest a region (second division data or region) of the medical image containing the specified region by a region-of-interest setting unit )).
Also, Nakao teaches:
“generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition” (col 4 lines 59-64 and Col 5 Lines 66-67 (If a predetermined determination criterion is not satisfied, the end determination means starts the selection and crossover means for generating a new group and further starts the mutation means for deforming the area division forms of the new group, then again starts the area division form evaluation means and until the end determination criterion is satisfied))
“copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” (col 4 lines 64-67, col 5 Lines 66-67 and Col 6 Lines 9-13 (if the end determination means determines that the determination criterion is satisfied, it adopts the optimum area division form in the group as the optimum area division form (copying a second division data in the memory for the second shape and using the copy of the second division data as the first division data for the first shape) where the subdividing may be performed according to selected rule from among rules based on previously stored in the storage means )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamimura, Li, Chono and Nakao for “generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” as it helps to improve and enhance the accuracy of physiological parameters which are related to the volume of a cardiac chamber, ejection fraction, myocardial volume and mass, and the like, and further to assist in timely achieving correct diagnosis in clinical treatment process (Li, Paragraph [0023]), a three-dimensional image of a motional internal organ is divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions are calculated every region, and a region whose motion state is different from the motion states of the other regions (Chono, Paragraph [0014]) and whether or not the evaluation value exceeds a predetermined threshold value may be used as the determination criterion and the selection and crossover means  performs a selection and crossover process for generating a new group (Nakao, Col 5 Lines 57-62). 
Therefore, it would have been obvious to combine of Kamimura, Li, Chono and Nakao. 

As per claim 2:
Kamimura, Li, Chono and Nakao teach the data search apparatus as specified in the parent claim 1 above. 
 Kamimura further teaches:
“wherein the generating the division data further includes” (Col 6 Lines 27-32 (facilitate area division))
 “generating a tree structure in which regions obtained by division are connected to a divided region” (Col 2 Lines 21-27 (the space is divided into two spaces and the space divided in this manner corresponds to the tree structure shown in FIG. 43(B)))
“and considering a plurality of regions corresponding to leaves of the generated tree structure as the plurality of second regions” (Col 2 Lines 28-38 (since the node A comes to include 5 child nodes, i.e., the child nodes 1,2, 5, 6 and 7, it becomes further divided into a node C and a node D by the second dividing axis Y1 corresponding to the tree structure shown in FIG. 43(C), and the leaves corresponding to the individual spaces store data sets which corresponds to the divided area)).

As per claim 3:
Kamimura, Li, Chono and Nakao teach the data search apparatus as specified in the parent claim 2 above. 
 Kamimura further teaches:
“wherein the data search apparatus further includes main storage, the data search apparatus is connected to and auxiliary storage” (Col 15 Lines 55-57 (various types of data is recorded at the filing device or in the data storage area of the main memory by these means for storage))
“wherein the generating the division data further includes” (Col 6 Lines 27-32 (facilitate area division))
“storing in the main storage, a determined range of the tree structure from a top on a first area side” (Col 2 Lines 64-67 and Col 3 Lines 1-2 (division is performed recursively until the number of sets of data included in every divided area is equal to or smaller than P, and this process is stored in memory as a quad-tree))
“and storing in the auxiliary storage a part of the tree structure, the part excluding the determined range” (Col 15 Lines 44-47 and Fig. 1 (a means for mesh data storage 7 connected to file device 5, hierarchically divides a multidimensional space into a plurality of meshes, makes the divided meshes in the individual hierarchical levels correspond to individual nodes in a tree structure)).

As per claim 6:
Kamimura teaches:
“A method for controlling a data search apparatus including” (Col 1 Lines 16-22 (a multidimensional data management method, with which various types of processing, such as search can be executed)) 
“a processor and a memory which stores a three-dimensional (3D) model, the method comprising” (Col 6 Lines 41-44, Col 10 Lines 25-35, Col 10 Lines 43-47 and Col 15 Lines 55-57 (various types of data is stored in data storage area of main memory in the computer (processor) including positional information and a numeric value for a graphic where the graphic refers to a three-dimensional graphic consisting of combination of graphic elements like points, the method comprising))
“for each of a plurality of shapes formed by changing a shape of the three-dimensional model” (Col 15 Lines 49-54 (arranges a plurality of sets of multidimensional data to be managed within a multidimensional space and registers the values of each set of multidimensional data as coordinates within the multidimensional space in storage devices))
“the method comprising” (Col 6 Lines 41-44 (said method comprising))
“division data corresponding to each of a plurality of second regions obtained by dividing a first region including the 3D model at the division position of each axis of the first region so as to make a number of physical amount set points included in each second region equal” (Col 4 Lines 42-44,  Col 6 Lines 27-32, Col 6 Lines 51-54 and Col 13 Lines 9-12 (division of a plurality of sets of multidimensional data, managing area divisions with a tree that is based upon division by 2n and by dividing so that each area will be of equal size, the space may be divided through leaf division by cyclically selecting dividing axis and division of areas is performed to ensure that the number of sets of data in each area is equal))
“storing, in the memory, the division data for each of the plurality of shapes” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 4 Lines 22-30 (division is performed recursively until the number of sets of data included in every divided area is equal to or smaller than P, and this process is stored in memory and the graphic data consists of various lengths, areas, volumes or shapes))
“which division data corresponding to a second region, of the plurality of second regions, including the designated position includes” (Col 7 Lines 1-8  (dividing a first area within said specific area into second areas and allocating said sets of multidimensional data to said second areas, if said division condition is determined to be satisfied))
“and storing the first division data for the first shape in the memory” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 6 Lines 57-58 (dividing a first area containing sets of multidimensional data and storing in memory)).
Kamimura does not EXPLICITLY teach: generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape.
However, Li teaches:
 “acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points” (Paragraph (0070), Paragraph [0087], Paragraph [0090] and Paragraph [0160] (a preliminary segmented region is obtained in combination with the region of interest selected by the operator, the obtained borders of the slices are accumulated in the 3D data to represent as a curved surface and determining the physical properties of the region by utilizing the computer technology (memory)  ))
“wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated” (Paragraph [0082] (a series of slices of a medical image is divided into a series of circular regions which are mutually overlapped, as small sub-regions covering a region to be analyzed)).
Also, Chono teaches:
“generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model” (Paragraph [0011] and Paragraph [0086]) (in the case where different three-dimensional medical images are used for calculating the cardiac function evaluation value and myocardial infarction rate, a correspondence relationship of anatomical positions of the hearts in the respective three-dimensional medical images is determined whereby the three-dimensional image of the motional internal organ can be divided into plural regions and the movement amount may be calculated by using the time variation of the measurement value))
“calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model” (Paragraph [0011]) (the motion states of the plural regions are calculated by the region-of-interest setting unit of a three-dimensional image, at least one region of the plural regions is specified on the basis of the calculated motion states))
“storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes” (Paragraph [0039] and Paragraph [0046]) (the storage unit has a storage medium such as a semiconductor memory which stores the Region Of Interest (ROI)/measurement value and the ROI/measurement value calculator measures the size and motion of ROI, the motional internal organ))
 “generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress” (Paragraph [0011]) (a three-dimensional image containing a motional internal organ region in the medical image is constructed or generated by the three-dimensional image constructing unit))
“calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal” (Paragraph [0013]) (the three-dimensional image of the motional internal organ can be divided into the plural regions on the basis of the predetermined region dividing criterion, the motion states of the plural regions can be calculated every region, and a region whose motion state is different from the motion states of the other regions))
“calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position” (Paragraph [0081], Paragraph [0083] and Paragraph [0086] calculating, at a predetermined time, an evaluation value that represents (the movement amount may be calculated by using the time variation of the measurement value which can be measured as variation value) a ratio of a difference between a first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position (the ROI/measurement value calculator measures the motion of each cardiac muscle fraction and automatically sets ROI on the basis of the a cardiac muscle fraction where the ROI/measurement value calculator calculates statistical values such as an average value, a variance value, a median value, ratio etc. from the motion speed every plural cardiac muscle fractions and the ROI/measurement value calculator automatically sets the region corresponding to the peculiar region information position information as ROI))
“the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition” (Paragraph [0011] and Paragraph [0012]) (the three-dimensional image of the motional internal organ can be divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions can be calculated every region (first and second region), a region whose motion state is different from motion states of the other regions, specifying at least one region out of the plural regions on the basis of the calculated motion states and setting as a region of interest a region (second division data or region) of the medical image containing the specified region by a region-of-interest setting unit )).
Also, Nakao teaches:
“generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition” (col 4 lines 59-64 and Col 5 Lines 66-67 (If a predetermined determination criterion is not satisfied, the end determination means starts the selection and crossover means for generating a new group and further starts the mutation means for deforming the area division forms of the new group, then again starts the area division form evaluation means and until the end determination criterion is satisfied))
“copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” (col 4 lines 64-67, col 5 Lines 66-67 and Col 6 Lines 9-13 (if the end determination means determines that the determination criterion is satisfied, it adopts the optimum area division form in the group as the optimum area division form (copying a second division data in the memory for the second shape and using the copy of the second division data as the first division data for the first shape) where the subdividing may be performed according to selected rule from among rules based on previously stored in the storage means )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamimura, Li, Chono and Nakao for “generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” as it helps to improve and enhance the accuracy of physiological parameters which are related to the volume of a cardiac chamber, ejection fraction, myocardial volume and mass, and the like, and further to assist in timely achieving correct diagnosis in clinical treatment process (Li, Paragraph [0023]), a three-dimensional image of a motional internal organ is divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions are calculated every region, and a region whose motion state is different from the motion states of the other regions (Chono, Paragraph [0014]) and whether or not the evaluation value exceeds a predetermined threshold value may be used as the determination criterion and the selection and crossover means  performs a selection and crossover process for generating a new group (Nakao, Col 5 Lines 57-62). 
Therefore, it would have been obvious to combine of Kamimura, Li, Chono and Nakao. 

As per claim 7:
Kamimura teaches:
“A computer-readable, non-transitory record medium storing a program that causes a data search apparatus” (Col 1 Lines 16-22 (a medium onto which is stored a multidimensional data management program with which various types of processing of multidimensional data management apparatus for operations like search)) 
“including a memory which stores a three-dimensional (3D) model” (Col 10 Lines 25-35 and Col 15 Lines 55-57 (various types of data is stored in data storage area of main memory including positional information and a value for a graphic where the graphic refers to a three-dimensional))
“for each of a plurality of shapes formed by changing a shape of the three-dimensional model” (Col 15 Lines 49-54 (arranges a plurality of sets of multidimensional data to be managed within a multidimensional space and registers the values of each set of multidimensional data as coordinates within the multidimensional space in storage devices))
“to execute a process comprising” (Col 13 Lines 9-12 (the present invention is implemented on a computer, and the individual functions of the embodiments are achieved through specific procedures (program) which controls the computer))
“division data corresponding to each of a plurality of second regions obtained by dividing a first region including the 3D model at a division position of each axis of the first region to make a number of physical amount set points included in each second region equal ” (Col 4 Lines 42-44, Col 6 Lines 27-32 and Col 6 Lines 44-54 (division of a plurality of sets of multidimensional data, managing area divisions with a tree that is based upon division by 2n and by dividing so that each area will be of equal size, the space may be divided through leaf division by cyclically selecting dividing axis and division of areas is performed to ensure that the number of sets of data in each area is equal))
“storing in the memory, the division data for each of the plurality of shapes” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 4 Lines 22-30 (division is performed recursively until the number of sets of data included in every divided area is equal to or smaller than P, and this process is stored in memory and the graphic data consists of various lengths, areas, volumes or shapes))
“which division data corresponding to a second region, of the plurality of second regions, including the designated position includes” (Col 7 Lines 1-8 (dividing a first area within said specific area into second areas and 3allocating said sets of multidimensional data to said second areas, if said division condition is determined to be satisfied))
“and storing the first division data for the first shape in the memory” (Col 2 Lines 66-67, Col 3 Lines 1-2 and col 6 Lines 57-58 (dividing a first area containing sets of multidimensional data and storing in memory)).
Kamimura does not EXPLICITLY teach: generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape.
However, Li teaches:
 “acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points” (Paragraph (0070), Paragraph [0087], Paragraph [0090] and Paragraph [0160] (a preliminary segmented region is obtained in combination with the region of interest selected by the operator, the obtained borders of the slices are accumulated in the 3D data to represent as a curved surface and determining the physical properties of the region by utilizing the computer technology (memory)  ))
“wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated” (Paragraph [0082] (a series of slices of a medical image is divided into a series of circular regions which are mutually overlapped, as small sub-regions covering a region to be analyzed)).
Also, Chono teaches:
“generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model” (Paragraph [0011] and Paragraph [0086]) (in the case where different three-dimensional medical images are used for calculating the cardiac function evaluation value and myocardial infarction rate, a correspondence relationship of anatomical positions of the hearts in the respective three-dimensional medical images is determined whereby the three-dimensional image of the motional internal organ can be divided into plural regions and the movement amount may be calculated by using the time variation of the measurement value))
“calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model” (Paragraph [0011]) (the motion states of the plural regions are calculated by the region-of-interest setting unit of a three-dimensional image, at least one region of the plural regions is specified on the basis of the calculated motion states))
“storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes” (Paragraph [0039] and Paragraph [0046]) (the storage unit has a storage medium such as a semiconductor memory which stores the Region Of Interest (ROI)/measurement value and the ROI/measurement value calculator measures the size and motion of ROI, the motional internal organ))
 “generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress” (Paragraph [0011]) (a three-dimensional image containing a motional internal organ region in the medical image is constructed or generated by the three-dimensional image constructing unit))
“calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal” (Paragraph [0013]) (the three-dimensional image of the motional internal organ can be divided into the plural regions on the basis of the predetermined region dividing criterion, the motion states of the plural regions can be calculated every region, and a region whose motion state is different from the motion states of the other regions))
“calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position” (Paragraph [0081], Paragraph [0083] and Paragraph [0086] calculating, at a predetermined time, an evaluation value that represents (the movement amount may be calculated by using the time variation of the measurement value which can be measured as variation value) a ratio of a difference between a first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position (the ROI/measurement value calculator measures the motion of each cardiac muscle fraction and automatically sets ROI on the basis of the a cardiac muscle fraction where the ROI/measurement value calculator calculates statistical values such as an average value, a variance value, a median value, ratio etc. from the motion speed every plural cardiac muscle fractions and the ROI/measurement value calculator automatically sets the region corresponding to the peculiar region information position information as ROI))
“the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition” (Paragraph [0011] and Paragraph [0012]) (the three-dimensional image of the motional internal organ can be divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions can be calculated every region (first and second region), a region whose motion state is different from motion states of the other regions, specifying at least one region out of the plural regions on the basis of the calculated motion states and setting as a region of interest a region (second division data or region) of the medical image containing the specified region by a region-of-interest setting unit )).
Also, Nakao teaches:
“generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition” (col 4 lines 59-64 and Col 5 Lines 66-67 (If a predetermined determination criterion is not satisfied, the end determination means starts the selection and crossover means for generating a new group and further starts the mutation means for deforming the area division forms of the new group, then again starts the area division form evaluation means and until the end determination criterion is satisfied))
“copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” (col 4 lines 64-67, col 5 Lines 66-67 and Col 6 Lines 9-13 (if the end determination means determines that the determination criterion is satisfied, it adopts the optimum area division form in the group as the optimum area division form (copying a second division data in the memory for the second shape and using the copy of the second division data as the first division data for the first shape) where the subdividing may be performed according to selected rule from among rules based on previously stored in the storage means )).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamimura, Li, Chono and Nakao for “generating a plurality of shapes formed by changing, for each time step of a plurality of time steps on a simulation progress, a shape of the 3D model, each of the plurality of shapes including amount set points arranged in the 3D model; calculating, for each of the plurality of physical amount set points of each of the plurality of shapes, a physical amount corresponding to physiological parameters for the 3D model; storing, in the memory, positional information and the physical amount for each of the plurality of physical amount set points of each of the plurality of shapes; generating, for each of the plurality of shapes generated for each time step of the plurality of time steps on the simulation progress; acquiring, from the memory at a time of a position in the 3D model being designated, a physical amount for a physical amount set point corresponding to the designated position of physical amount set points; wherein the generating the division data includes: dividing the first region at a first division position of each axis of the first region for a first shape for which division data is to be generated; calculating a first division position of each axis of the first region for a first shape for which division data is to be generated, the first division position making a number of physical amount set points included in each second region for the first shape equal; calculating, at a predetermined time, an evaluation value that represents a ratio of a difference between a specific first division position of an axis of the first region for the first shape at a time step n+1 on the simulation progress and a second division position of the axis of the first region for a second shape at a preceding time step n on the simulation progress to the distance between an origin of the first region and the second division position; the specific first division position and the second division position having been calculated for dividing the first region respectively for the first shape and the second shape, and the evaluation value being for which second division data satisfies a division end condition; generating, in case that the evaluation value is greater than or equal to a threshold, first division data for the first shape by repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition; copying, in a case that the evaluation value is smaller than the threshold, instead of the repeatedly dividing each of regions obtained by division for the first shape until the first division data satisfies the division end condition, the second division data satisfying the division end condition in the memory for the second shape and using the copy of the second division data as the first division data for the first shape” as it helps to improve and enhance the accuracy of physiological parameters which are related to the volume of a cardiac chamber, ejection fraction, myocardial volume and mass, and the like, and further to assist in timely achieving correct diagnosis in clinical treatment process (Li, Paragraph [0023]), a three-dimensional image of a motional internal organ is divided into plural regions on the basis of a predetermined region dividing criterion, the motion states of the plural regions are calculated every region, and a region whose motion state is different from the motion states of the other regions (Chono, Paragraph [0014]) and whether or not the evaluation value exceeds a predetermined threshold value may be used as the determination criterion and the selection and crossover means  performs a selection and crossover process for generating a new group (Nakao, Col 5 Lines 57-62). 
Therefore, it would have been obvious to combine of Kamimura, Li, Chono and Nakao. 

As per claim 8:
Kamimura, Li, Chono and Nakao teach the data search apparatus as specified in the parent claim 1 above. 
 Nakao further teaches:
“wherein the processor is further configured to determine whether or not the evaluation value is smaller than the threshold” (Col 5 Lines 57-59 (whether or not the evaluation value exceeds a predetermined threshold value may be used as the determination criterion)).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shekhar et al, (US PGPUB 20100027861), Techniques for segmenting data include receiving reference segmentation data and target data. The reference segmentation data defines a mesh indicating a boundary of a physical component in a reference body. The target data includes measured values at coordinates within a target body. Coordinates for vertices of the mesh are moved toward nearby edges in values of the target data. The adjustment also may be based on deviations from adjacent vertices or from a three dimensional generalized gradient vector field. The mesh may be initially transformed by a particular transformation that automatically maximizes a similarity measure between the target data and reference data.
Inada Yoshie, (US PGPUB 20100161624), the data acquisition unit acquires data in correspondence with each dimensional axis and the time axis. The mode setting unit makes setting and clearing of a dimensionality investigation mode. In the dimensionality investigation mode, the axis-determinative variation-rate calculation unit calculates axial data variation rates. The axis determination unit determines whether or not the axial data variation rate corresponding to each axis is low. The objective-axis setting unit sets each axis as an objective axis when the axial data variation rate corresponding to the axis is determined to be high. While the dimensionality investigation mode is cleared, the recording-determinative variation-rate calculation unit calculates axial data variation rates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL K DEWAN whose telephone number is (571)272-2196.  The examiner can normally be reached on Mon-Fri 8:30 AM – 5:30 PM (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kamal K Dewan/
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163